                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 JOHN DAVID RAGLAND                                                                 PETITIONER

 vs.                                            CIVIL ACTION No.: 3:18-CV-491-HTW-LRA

 HINDS COUNTY MISSISSIPPI
 SHERIFF VICTOR MASON                                                             RESPONDENT

                 ORDER ADOPTING REPORT AND RECOMMENDATION

         BEFORE THIS COURT is the respondent’s Motion to Dismiss [Docket no. 15] and the

Report and Recommendation of the United States Magistrate Judge Linda Anderson [Docket no.

20].

         Respondent’s motion to dismiss asks this court to dismiss the petition for writ of habeas

corpus for failure to state a claim and because, according to respondent, petitioner failed to exhaust

his state remedies before filing the instant petition. This court cannot address this motion because

this lawsuit has been rendered moot by the release of the petitioner from the custody of the

respondents and the decision of the prosecuting body to terminate its prosecution of petitioner.

         In her Report and Recommendation, filed on July 3, 2019, Magistrate Judge Anderson

recommended that the petitioner’s petition for a writ of habeas corpus [Docket no. 2] be

DISMISSED because the petition has been rendered MOOT. Magistrate Judge Anderson directed

the pro se petitioner to file any objections within fourteen (14) days. The petitioner has failed to

do so.

         Based upon the findings and recommendation contained in the Report and

Recommendation [Docket no. 20], this court finds it well-taken. Therefore, the Report and

Recommendation of the Magistrate Judge is hereby ADOPTED as the order of this court.




                                                  1
       IT IS, THEREFORE, ORDERED that this lawsuit is hereby DISMISSED WITH

PREJUDICE and orders that the parties are to bear their own costs.

       IT IS FURTHER ORDERED that Respondent’s Motion to Dismiss [Docket no. 15] is

hereby DENIED AS MOOT.

       SO ORDERED this the 18th day of July, 2019.

                                    s/ HENRY T. WINGATE
                                    UNITED STATES DISTRICT COURT JUDGE




                                              2
